Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157836                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 157836                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 339122
                                                                    Macomb CC: 2016-003172-FC
  JENELL CAPREICE BAILEY,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 3, 2018 judgment
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE that part of the Court of Appeals judgment that reversed the
  Macomb Circuit Court’s June 28, 2017 order granting the defendant’s motion to withdraw
  her guilty plea. Although the Court of Appeals correctly concluded that the trial court
  failed to state a legitimate basis for permitting plea withdrawal, it erred in remanding the
  case for sentencing rather than for redetermination of the defendant’s motion. The
  defendant claimed that her attorney told her that, if she changed her mind before
  sentencing, she could withdraw her plea. If true, that would call into question whether the
  plea was entered knowingly and voluntarily. We REMAND this case to the Macomb
  Circuit Court for an evidentiary hearing to determine whether the defendant’s attorney
  advised her that she would be able to withdraw her guilty plea on her own volition before
  sentencing, and if so, whether she should be permitted to withdraw her plea.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 23, 2019
           p0109
                                                                               Clerk